COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                           NOS. 02-09-00375-CR
                                02-09-00376-CR
                                02-09-00377-CR
                                02-09-00378-CR


JOHN ALLEN                                                        APPELLANT
CROSTHWAIT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                     ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                     ------------

                      MEMORANDUM OPINION1
                                     ------------

                                  I. Introduction

     In two points, Appellant John Allen Crosthwait appeals his convictions and

punishment for possession of child pornography and possession with intent to




     1
      See Tex. R. App. P. 47.4.
promote child pornography. See Tex. Penal Code Ann. § 43.26(a), (e) (Vernon

2003). We affirm.

                      II. Factual and Procedural History

      A tip from America Online (AOL) to the National Center for Missing and

Exploited Children about an image of child pornography being transmitted from a

Texas-based AOL account eventually led to a jury finding Crosthwait guilty of

three counts of possession of child pornography and five counts of possession of

child pornography with intent to distribute.2 The jury assessed punishment at ten

years’ confinement for each possession conviction and twenty years’

confinement for each possession-with-intent-to-distribute conviction.      The trial

court sentenced him accordingly, setting the ten-year sentences to run

concurrently with each other but consecutively to the twenty-year sentences,

which run concurrently with each other. This appeal followed.

                  III. Challenge to Facial Unconstitutionality

      In his first point, Crosthwait argues that penal code section 43.26 is facially

unconstitutional because it is vague and overbroad, constituting a violation of the

First Amendment.     However, he acknowledges that he did not challenge the

facial constitutionality of the child pornography statute at trial. Contending that

the court of criminal appeals’s statement in Karenev v. State, that “a defendant

      2
        Because Crosthwait complains that improper extraneous offense
evidence admitted during the punishment phase of the trial had a substantial and
injurious effect or influence on the jury’s verdict, we will review the record in
greater detail below as part of our analysis.

                                         2
may not raise for the first time on appeal a facial challenge to the constitutionality

of a statute,” is dicta, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009), he claims

that he may now raise this challenge for the first time on appeal. See id.

      We disagree. In Karenev, the majority expressly addressed the question

of “whether a facial challenge to the constitutionality of the harassment statute

may be raised for the first time on appeal” and expressly answered the question,

“We hold that it may not.” Id. at 429. And in a more recent case, the court cited

to Karenev for this proposition. See, e.g., Estrada v. State, 313 S.W.3d 274, 306

(Tex. Crim. App. 2010) (citing Karenev for the proposition that “defendant may

not raise for first time on appeal a facial challenge to constitutionality of a statute”

and re-emphasizing rule by observing that Estrada failed to preserve his facial

constitutional challenges for review). Because we are bound by court of criminal

appeals precedent, we conclude that Crosthwait failed to preserve his first point

for our review. See Tex. R. App. P. 33.1; State v. Stevenson, 993 S.W.2d 857,

867 (Tex. App.—Fort Worth 1999, no pet.) (“Because a decision of the court of

criminal appeals is binding precedent, we are compelled to comply with its

dictates.”); see also Gonzales v. State, 190 S.W.3d 125, 130 n.1 (Tex. App.—

Houston [1st Dist.] 2005, pet. ref’d) (“[A]s an intermediate appellate court, we

must follow the binding precedent of the Court of Criminal Appeals.”), cert.

denied, 549 U.S. 1000 (2006). We overrule Crosthwait’s first point.




                                           3
                           IV. Punishment Evidence

      In his second point, Crosthwait complains that the trial court abused its

discretion by admitting evidence depicting bestiality during the punishment phase

of his trial because the degree of unfair prejudice of the evidence substantially

outweighed its probative value. Crosthwait argues that the bestiality evidence

had no probative value, that it was inflammatory and inherently prejudicial, that it

served to distract the jurors from the proper issue—punishment for his child

pornography-related convictions—and that presenting evidence on actions

unrelated to the charged offense was a waste of time. See Tex. R. Evid. 403.

      Even if the trial court abused its discretion by admitting the bestiality

images, which we do not hold,3 we hold that error, if any, was harmless.




      3
      Section 3(a)(1) of article 37.07 of the code of criminal procedure permits
evidence to be offered during the punishment phase

      as to any matter the court deems relevant to sentencing including
      but not limited to . . . the circumstances of the offense for which
      [defendant] is being tried, and . . . any other evidence of an
      extraneous crime or bad act that is shown beyond a reasonable
      doubt by evidence to have been committed by the defendant or for
      which he could be held criminally responsible, regardless of whether
      he has previously been charged with or finally convicted of the crime
      or act.

Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a)(1) (Vernon Supp. 2010). A person
commits an offense if, knowing its content and character, he promotes or
possesses with intent to promote any obscene material. Tex. Penal Code Ann.
§ 43.23(c)(1) (Vernon Supp. 2010). “Obscene” means material that depicts
patently offensive representations of ultimate sexual acts, including sexual
bestiality. Id. § 43.21(a)(1)(B)(i) (Vernon 2003).

                                         4
      In assessing harm for an evidentiary error, we review whether the error

could have affected Crosthwait’s substantial rights. See Tex. R. App. P. 44.2(b);

Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001). A substantial

right is affected when the error had a substantial and injurious effect or influence

in determining the jury=s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim.

App. 1997) (citing Kotteakos v. United States, 328 U.S. 750, 776, 66 S. Ct. 1239,

1253 (1946)); Coggeshall v. State, 961 S.W.2d 639, 643 (Tex. App.—Fort Worth

1998, pet. ref’d). Conversely, an error does not affect a substantial right if we

have Afair assurance that the error did not influence the jury, or had but a slight

effect.@ Solomon, 49 S.W.3d at 365; Johnson v. State, 967 S.W.2d 410, 417

(Tex. Crim. App. 1998).

      In making this determination, we review the record as a whole, including

any testimony or physical evidence admitted for the jury=s consideration, the

nature of the evidence supporting the verdict, and the character of the alleged

error and how it might be considered in connection with other evidence in the

case. Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). We may also

consider the jury instructions, the State=s theory and any defensive theories,

whether the State emphasized the error, closing arguments, and even voir dire, if

applicable. Id. at 355B56.

A. Voir Dire and Guilt-Innocence Phase Opening Statements and Evidence

      There was no mention of bestiality during voir dire or either side’s opening

statements. Rather, the State focused on what it referred to as Crosthwait’s

                                         5
“dirty little secrets,” focusing exclusively on child pornography, and the defense

encouraged the jury to “[k]eep your eye on what the State doesn’t know.”

      Dallas Police Detective Gregory Dugger testified that he received a tip,

originating with AOL, about transmission of an image of child pornography. He

executed a search warrant with AOL for its records, viewed the images,

determined that they depicted a child under the age of eighteen, and determined

that the transmitting account belonged to John Crosthwait, 431 East Lamar

Boulevard, Arlington, Texas.      The billing address of the phone number

associated with the account, 817-303-5159, was “John Crosthwait, 431 E. Lamar

Blvd Apt 101, Arlington TX”; the service address was “Kat Smokey, 431 E. Lamar

Blvd Apt 101, Arlington TX.”

      State’s Exhibits 1A, 1B, 1C, and 1D, containing excerpts of AOL records4

and the images at issue, were admitted in evidence and published to the jury

during Detective Dugger’s testimony, as was State’s Exhibit 2, Southwestern

Bell’s records for Crosthwait’s account. Detective Dugger described the images

of children who appeared to be under the age of eighteen: one contained two


      4
       Crosthwait had the following screen name subaccounts associated with
his main AOL account: Crosthwait, LostNtheBranches, KScookiemonster,
TXCaveCrawler,        DaRIA186,        Marianneupstairs,     Crusader78852,
Houstonboundvet, BoredNaomi, Poiu5432, Doodlebug85586, Nfe4sAkPo9,
KaNsAsCiTy1993, Daniel24Johnson, and Mudsucker87. The image attachment
in State’s Exhibit 1B was sent from the KScookiemonster account to another
AOL user, crazydancer2006, as were the images in State’s Exhibits 1C and 1D.
AOL terminated Crosthwait’s account based on the transmission of child
pornography.

                                        6
girls engaged in the lewd exhibition of their genitals and four more contained

lewd exhibitions of a child’s or children’s genitals. The file name of the image

associated with State’s Exhibit 1B was YN-023.jpg. State’s Exhibit 1C contained

file names YN-003.jpg, YN-004.jpg, and YN-006.jpg.            State’s Exhibit 1D

contained file name YN-021.jpg.5        Detective Dugger cross-referenced the

Southwestern Bell phone records, which showed that on December 9, 2007, the

phone line was used for three hours, starting at 10:29 p.m., with the AOL

records, which showed that KScookiemonster was logged in to AOL using phone

number 817-303-5159 during that time and that this was also when the emails in

State’s Exhibits 1B, 1C, and 1D were sent.

      Arlington Police Detective Huey Nguyen, a certified computer forensic

examiner, testified that he received the file from Detective Dugger, confirmed

Crosthwait’s address and phone number, and then acquired and executed a

search warrant for Crosthwait’s apartment.          Upon entering Crosthwait’s

apartment, he saw a laptop computer in the living room, surrounded by

numerous pieces of digital media—floppy disks, CDs, DVDs. Crosthwait told the

police that the laptop was his, that he had a dial-up internet connection, and that

he lived alone. When asked about his subaccount names, Crosthwait admitted

to his main account and to LostNtheBranches, his genealogy account, but not the



      5
      These are the file names associated with Crosthwait’s indictments for
possession of child pornography with intent to promote by dissemination.

                                        7
others. The police seized Crosthwait’s laptop, external floppy drive, and floppy

disks, which were entered in evidence.

      Detective Nguyen analyzed the computer hard drive and found the AOL

emails, admitted as State’s Exhibits 12, 13, and 14.6 He testified that emailing

out images of child pornography is a way of promoting child pornography by

dissemination, and he concluded, from finding the images in the AOL area of the

computer, that the images were stored in and sent from that computer. He found

additional images of child pornography on the computer, stored under the user

profile of “Owner/P folder; subfolder, lesbians,” which were admitted as State’s

Exhibit 15 and published to the jury.7 Other subfolders in Crosthwait’s laptop’s P

folder were named “animal,” “nude,” and “clothed.” This is the first mention of the

“animal” subfolder.




      6
       Detective Nguyen explained that the exhibits were from the computer’s
hard drive file path, which showed

      within the latest installation of AOL, . . . in the backup under the
      screen name personal file cabinet or the folder for the screen name,
      there’s a deleted message stored there. That deleted message was
      sent from KScookiemonster to crazydancer2006 on the date of 12-9-
      2007.

The recovered emails contained the attachments of the images at issue in this
case.
      7
       Detective Nguyen testified that State’s Exhibit 15 depicted underage
females engaged in sexual acts: one image depicted a child engaging in
masturbation and one showed two girls kissing. He also found personal images
of Crosthwait in the owner profile.

                                         8
      With regard to the floppy disks, Detective Nguyen testified that State’s

Exhibit 16, file 6.bmp, contained what appeared to be a child under the age of

eighteen and the lewd exhibition of the child’s breast below the top of the

areolae. This file appeared on the laptop around five times.

      Crosthwait went to the Arlington police station for an interview on May 29,

2008, which was videotaped and published to the jury as State’s Exhibit 18. In

the video, Crosthwait confirmed his address, expressed that he did not know

what was going on, and repeatedly denied any knowledge of KScookiemonster,

stating “It’s not mine.”   He stated that the only “graphic content” he could

remember was a video someone sent him called “The Camel Toe Song.” He

asked several times to see the images recovered from his emails and from the

laptop, and he asserted several times that none of the images on the laptop, to

his knowledge, involved anyone under age eighteen. He stated that if they were

younger than eighteen, he was sorry, but he did not look at them much and they

did not appear younger than co-eds to him. And he stated that a stranger gave

him a compact disk of photos (a “party disk”) when he lived in Austin, around

eight years ago. After the police left the interview room, Crosthwait stated, “What

a mess. Kansas City Cookiemonster, geez. . . . It ain’t mine. . . . I don’t know

who that is. Who the fuck is creating these screen names and shit. Damn it,

damn it, damn it . . . It’s causing me a lot of headaches.”

      In the video, Crosthwait said he was burglarized three times in a year,

explaining that this was why he had the laptop for only a few months, and he

                                          9
theorized that he must have been hacked—that someone probably obtained his

password and created the subaccounts. However, as the video showed, and as

Detective Nguyen testified, Crosthwait was unable to point to anything realistic

that would show his computer had been hacked, based, among other things, on

the type of internet connection he had. Specifically, Detective Nguyen testified

that it is almost impossible to hack a dial-up modem,8 and he did not find

anything in the AOL records to show that Crosthwait had ever made a complaint

about hacking.

      State’s Exhibit 19 shows Crosthwait’s AOL screen, with some of

Crosthwait’s different user names:             Crosthwait, LostNtheBranches, and

KScookiemonster. Additionally, the “buddy list” in the main Crosthwait account

matched the “buddy list” in the KScookiemonster subaccount.9 Detective Nguyen

testified that emailing child pornography is called collecting or trading. State’s

Exhibit    21,   an   AOL   record   of   an    email   from   KScookiemonster    to

crazydancer2006 on December 9, 2007, states, “it’s a trade. don’t know her. im


      8
          Detective Nguyen explained,

      To be hacked, you have to have some kind of connection to the
      computer before you can have a connection coming out. So if dial-
      up is his only connection to the Internet, there’s no way that any kind
      of hacker would have accessibility to that computer until it was dialed
      up and some sort of connection. Also the numbers for going out on
      dial-up all return to Mr. Crosthwait, the 817-303-5159 number.
      9
     Crosthwait’s       “buddies”    included    Xxxhottie138,    Ohellzbellz,   and
Chavezfour.

                                          10
[sic] sorry,usually i do first. very pretty.” This email was sent around the same

time as the child pornography emails.

B. Closing Arguments—Guilt-Innocence Phase

      During closing arguments, the State argued that the evidence showed that

Crosthwait possessed and promoted child pornography via email, stating, “[I]t’s

not this defendant’s dirty little secret anymore because we all know about it.”

Defense responded that there was no direct evidence that he was the only

person who ever had control over the computer, that there was no evidence that

he knew some of the images were of children, and that the police did a bad job of

investigating.

C. Punishment Phase Evidence

      After the jury found Crosthwait guilty on all counts, Detective Nguyen

testified during the punishment phase about the additional images that he found

on Crosthwait’s laptop and in Crosthwait’s apartment: images from the subfolder

“lesbians,” which were admitted as State’s Exhibit 22; additional images found on

the floppy disk that contained child pornography, admitted as State’s Exhibit 23;

“child erotica” in the form of clothed images of children, from the P folder on

Crosthwait’s laptop, in the subfolder labeled “clothed,” admitted as State’s Exhibit

24; various VHS cassettes and DVDs with names that referred to underage or

teen participants, including “Bald Beavers,” “My First Sex,” “Amateur Lesbians,”

“Barely Learning,” and “Learning to Lick”; and additional images of child



                                        11
pornography    recovered   from    AOL’s     records    of   email   sent   from   the

KScookiemonster subaccount.

      Detective Nguyen then testified that he found “pornographic images

involving what you would call bestiality, humans having sexual intercourse with

animals,” in folder P, subfolder “animals.”     These images were admitted as

State’s Exhibit 25 over Crosthwait’s objections. This was the only mention of the

bestiality images, and it was followed by additional testimony by Detective

Nguyen that he recovered approximately 300 images of child pornography on

Crosthwait’s laptop and found around 176 images of adult pornography on the

laptop.

      Detective Nguyen further testified about deleted emails recovered from

Crosthwait’s laptop from Crosthwait’s KScookiemonster, KaNsAsCiTy1993, and

Nfe4sAkPo9 accounts. These emails were admitted as State’s Exhibit 37. They

were sent to or received from Xxxhottie138, Ohellzbellz, and others on

Crosthwait’s buddy list. All of these emails had attachments. Message 128,

received by Crosthwait from Ohellzbellz, included the message “Here’s a little

taste of my step-daughter . . . .”         Message 196, sent by Crosthwait to

xxxhottie138, asked, “How young you got?”              And Message 341, sent by

Crosthwait to Chavezfour, stated, “She’s an adult, but cute.”

      Crosthwait testified that, with regard to his possession of the child

pornography images, “Some of the stuff was off the party disk, I don’t remember

all of them. The rest were from people who wanted to trade with me, and I guess

                                        12
it just snowballed.” He stated that he thought the people who sent him pictures

were his friends, that he did not have a lot of friends, and that he had never met

any of the people who sent the images to him in “real life.”10 He stated that he

had never been with any of the children in real life and that he did not and would

not take any of the pictures of children.

      Crosthwait admitted on cross-examination that KScookiemonster and the

other subaccounts were his. He stated that he did not think, at the time, that the

photographs were of children but acknowledged that some of the photographs

contained individuals that were definitely underage.         On cross-examination,

Crosthwait gave the following testimony:

      Q. So you were actively seeking images of child pornography over
      the Internet; isn’t that right?

      A. No. What I prefer are coeds.

      Q. What you collected was children; isn’t that true?

      A. Some of them are evidently, yes, and I’m deeply sorry.

      Q. 300 images, correct?

      A. If he’s right, yes.

      Q. Sir, are you aware of the fact that someone is taking those
      pictures somewhere in the world?

             A. I guess they are, yes, okay.

      10
        In addition to his testimony during the punishment phase, Crosthwait
brought his former leasing agent to testify that Crosthwait had been a good
resident and did volunteer work and a Tarrant County probation officer to testify
about how community supervision would work.

                                            13
      Q. Are you aware that real little children, real little children are being
      harmed by that?

      A. I’ve never thought about that.

D. Closing Arguments—Punishment Phase

      During closing arguments, the State argued that Crosthwait was only sorry

that he had been caught, that 300 images of child pornography warranted the

maximum for each conviction, and that Crosthwait was not a good candidate for

community supervision. Defense responded that Crosthwait was an excellent

candidate for community supervision, that some of the images were not children,

that Crosthwait was just the end-user, and that just because he was sorry that he

was caught did not also mean that he was not sorry that he did it. The jury

assessed the maximum punishment for each conviction.

E. Analysis

      Given the volume of child pornography-related evidence considered by the

jury in this case and the lack of emphasis that the State placed on the bestiality

images from Crosthwait’s laptop, we cannot say that the error, if any, had a

substantial and injurious effect or influence in determining the jury=s verdict. See

King, 953 S.W.2d at 271; Coggeshall, 961 S.W.2d at 643. That is, the evidence

during guilt-innocence overwhelmingly supported the jury’s determination that

Crosthwait possessed and promoted child pornography.            Because Crosthwait

testified during the punishment phase, the jury had the opportunity to directly

judge his credibility, his admission that the subaccounts at issue were his, and

                                          14
his excuses for his behavior. And by the time the single exhibit containing the

bestiality images was admitted, the jury had already been forced to endure a

significantly greater amount of child pornography images throughout the guilt-

innocence phase and during the punishment phase. See Motilla, 78 S.W.3d at

355.

       Furthermore, the trial court included an extraneous offense instruction in

the punishment charge, ordering the jury that it could not consider extraneous

offense testimony for any purpose unless it found and believed “beyond a

reasonable doubt that the defendant committed such other acts.” And the State’s

overall theory (Crosthwait had “dirty little secrets” and was not a good candidate

for community supervision) did not address the bestiality images. Finally, the

State did not mention their presence in its closing arguments. See id. at 355B56.

Therefore, we conclude that, on these facts, Crosthwait’s substantial rights could

not have been violated, and we overrule his second point.

                                 V. Conclusion

       Having overruled both of Crosthwait’s points, we affirm the trial court’s

judgments.


                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 16, 2010

                                       15